Citation Nr: 1453956	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-05 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 10 percent for a right wrist fracture. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active military service from November 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran testified before the undersigned at a videoconference in April 2011.  A transcript of that hearing is of record.  

This case was remanded by the Board in October 2011, at which time the issues included entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  That remand noted that in response to a January 2011 supplemental statement of the case (SSOC), in January 2011 the Veteran indicated that he was not appealing the denial of his claims for increased ratings for PTSD and a right wrist fracture.  Nevertheless, as he and his then representative later indicated during the videoconference that these issues were on appeal, the Board continued to address all three issues in the remand.  

Subsequently, a September 2012 rating decision granted a TDIU rating as well as basic eligibility to Dependents' Educational Assistance (DEA), both effective April 26, 2006.  The Veteran has not appealed the effective date assigned for the TDIU rating or for DEA eligibility and, so, those matters are not before the Board.  

The case has now been returned for appellate consideration.  

In addition to the paper claims file, there are paperless, electronic claims files, 
Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal an electronic copy of the Post-Remand Informal Hearing Presentation by the Veteran's service representative.  

In that Informal Hearing Presentation the Veteran's service representative made reference to the Veteran's having hypertension, a gastrointestinal bleeding problem, reflux, and back pain which "[a]ll VA medical professionals know that PTSD is related to all of these."  Also, it was stated that "[t]his claim also includes Section 1151."  Citation was made to numerous sources of information, in a synopsis format, which was apparently obtained from the Internet.  Because it appears that service connection on a secondary basis is being claim for multiple disabilities and because it is unclear what disability is being claim under 38 U.S.C.A. § 1151, as if service-connected, these particular matters (including reopening of a claim for service connection for a low back disorder which was denied by the Board in March 2007) are referred to the RO for clarification and initial consideration.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  PTSD is manifested by alcohol abuse, sleep impairment, social impairment with few interpersonal relationships and some obsessive-compulsive behavior, and more recently by impaired memory and judgment but the Veteran has no suicidal or homicidal ideation; illogical speech or grossly inappropriate behavior; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living including maintenance of minimal personal hygiene; or disorientation to time or place.  

2.  The Veteran is right handed and his right wrist fracture residuals are manifested arthritis as well as painful and limited motion but no instability, incoordination, dislocation, subluxation or locking and there is no actual ankylosis or such impairment as to equate with ankylosis.  



CONCLUSION OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for a rating in excess of 10 percent for a right wrist fracture are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  This obligation was fulfilled by a December 2008 RO letter.  

As to the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service private and VA treatment records are on file.  Also, he was afforded VA examinations in 2006, 2010, and again in 2011.  At the April 2011 videoconference he testified that he was receiving Social Security Administration (SSA) benefits but this was due to his age and, so, no SSA records have been obtained.  At the videoconference it was agreed to hold the case open for the submission of any supporting statements from the Veteran's children.  Thereafter, a supporting statement was received from his daughter.  

38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  What is not required is the preadjudication of a claim; assessment of credibility and probative value of evidence to determine missing elements of claim substantiation; mining the record for all latent issues; discuss what regulations are potentially applicable to all such issues; or explain all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493).

In increase rating claims, 38 C.F.R. § 3.103(c)(2) generally requires an explanation that (1) disability ratings are based on the symptoms, the severity thereof, and the effects on employment, and (2) why a higher rating was not assigned.  Also, when at issue, the duty also encompasses an explanation of the components of extraschedular consideration.   Leavey v. McDonald, slip op. at 2 and 8.  

The framework for discussion at a hearing as to what element(s) are missing and what types of evidence would assist in claim substantiation will generally be relevant administrative-appeal and decisional documents, e.g., RO decisions, notice of disagreement (NOD), statement of the case (SOC), Substantive Appeal, and any Supplemental SOC (SSOC).  Leavey, slip op. at 9 (citing Bryant, 23 Vet. App. at 496).  If the hearing transcript reflects an understanding as to the outstanding issue(s) material to claim substantiation, such that the clarity and completeness of the hearing record is assured, no more is required.  Leavey, slip op. at 11.  In this case, given the information furnished the Veteran in the December 2008 VCAA letter, the rating decision appealed, the SOC, and SSOCs in January 2011 and September 2012, and the proceedings at the videoconference, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met.  With respect to any possible duty to explain what is needed to warrant referral for an extraschedular rating, here, particularly in light of the assignment of a TDIU rating, as will be explained below, referral for consideration of an extraschedular rating is not warranted.  See Leavey, slip op. at 2.  

General Rating Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings therein represent, as far as can be practicably determined, the average impairment in earning capacity from service-connected disabilities in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  When there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, because a 10 percent rating under the General Rating Formula for Mental Disorders specifically encompasses the effect of medication, it may be considered when rating psychiatric disorders at even higher levels.  

PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014) a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  The Board is not limited in its determination as to the proper disability rating to be assigned based solely on the symptoms listed for a higher rating.  Rather, consideration is given to whether "the evidence demonstrates ... occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id. 

In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").  

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected PTSD.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board finds that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability. 

On VA examination in July 2002 the Veteran complained of having had nightmares when he was first discharged from military service.  He was sometimes easily, but mildly, startled.  He had frequent panic attacks for which he took Zanax one or two times daily.  He had felt depressed since the death of his wife.  His sleep was fine.  He did not have any trouble with interpersonal skills but reported having a "flash temper" at times.  He had a history of alcohol use but Antabuse, prescribed in 1976, had not stopped him from drinking and he continued to drink.  He had not made any suicide attempts or been hospitalized for psychiatric purposes.  He had worked as a mail carrier for 23 years and prior to that he ran a bar from 1973 to 1982.  On mental status examination he was alert and fully oriented.  His mood was reported to be mildly depressed.  His affect was full.  He had no suicidal or homicidal ideation.  He had no hallucinations or delusions.  His thought processes were logical and goal directed.  His speech was of normal rate, volume, and spontaneity.  There was no psychomotor impairment.  He was casually groomed and dressed.  He made good eye contact.  His insight and judgment were intact.  The pertinent diagnoses were alcohol abuse, ongoing; and a depressive disorder, not otherwise specified (NOS).  It was commented that his depressive symptoms seem exacerbated by the loss of his wife but his present symptoms would be beyond the scope of normal grieving.  His GAF score was 55.  He was felt to be competent to handle his VA funds. 

On VA PTSD examination in June 2004 the Veteran reported that he was sleeping better now but had had significant problems in the past.  He was seeing a social worker for problems with alcohol and PTSD.  He took Paxil for PTSD and depression, and seemed to be responding.  His significant problems with nightmares were improving, and his flashbacks had improved.  He continued to complain of increased startle response and increased hypervigilance.  He had ongoing parasomniac activity and extreme problems with his temper and irritability.  He had problems being in a crowd and getting along with others.  He also complained of emotional detachment and periods of depression.  On mental status examination he was clean and dressed appropriately.  He had good hygiene and grooming skills.  He made good eye contact.  His speech was easily understood.  His mood was described as low.  His affect was rather restricted.  His thought content was negative for suicidal or homicidal thoughts.  His thought processes were logical and goal directed.  His attention span, concentration, and memory appeared to be intact.  He was a bit anxious during the initial interview, with some increased psychomotor activation, but he calmed down over time.  His insight and judgment were intact.  The diagnoses were PTSD and alcohol dependence in partial remission.  His GAF was 60.  It was noted that he appeared to have used alcohol as one of his primary modes of treatment of PTSD.  

Information from the U.S. Post Office reflects that the Veteran had retired as a rural route carrier in September 2004. 

Private treatment records in 2005 and 2006 reflect treatment for the Veteran's alcohol abuse.  

Private treatment records of Dr. S. W. reflect treatment in 2006 for alcoholism and PTSD.  Repeated mental status evaluations revealed no homicidal or suicidal ideation.  He had no hallucination or delusions.  However, in March 2006 it was noted that he had problems with this mood, concentration, and memory.  He had some obsessive-compulsive symptoms, e.g., touching objects multiple times.  However, there was not one overwhelming theme, other than his general "checking obsessions."  

On VA examination in June 2006 the claim file was reviewed and the Veteran reported that his trouble with rage was better since taking Paxil.  He had not been able to stop drinking.  He complained of being lonely at times and reported that his therapist related that he was depressed, although he did not think that he was.  He had occasional trouble sleeping, but generally slept well.  He got along well with others.  He was not jumpy but was nervous at times.  He denied symptoms of hypervigilance.  On mental status examination he was alert and oriented.  He was casually groomed and dressed.  He made fair eye contact.  His mood was neutral but his affect was restricted.  As to thought content, there was no lethality or psychosis.  His thought processes were logical and goal directed.  His speech was normal in rate, volume, and spontaneity.  Psychomotor activity was normal.  His insight and judgment were intact.  The diagnoses were mild PTSD and alcohol dependence.  His GAF score was 65.  It was opined that he did not appear to be unemployable at this time based on his service-connected conditions.  

At the November 2010 PTSD examination the claim file was reviewed.  It was noted that the Veteran had been drinking continually for years and, thus, his antidepressant medications did not help.  He was satisfied with his son living with him and his relationships with his children were very good.  On mental status examination he was clean, neatly groomed, and appropriately dressed.  As to psychomotor activity, he was tense.  His speech was unremarkable.  He was cooperative, friendly, and attentive.  His affect was blunted, and his mood was depressed which caused him to desire to be even more isolated.  He could perform serial 7s, after multiple attempts.  He was fully oriented and his thought processes were intact.  His thought content was unremarkable.  He had no delusions.  He had partial insight but as to judgment he did not understand the outcome of behavior.  He had no hallucinations, inappropriate behavior or panic attacks.  He interpreted proverbs appropriately and had no obsessive or ritualistic behavior.  He had no suicidal or homicidal thoughts.  His motivation was depressed and he had moderate depression.  His remote memory was normal but he had mildly impaired recent and immediate memory.  He could not remember the names of his grandparents.  Behaviorally, he displayed a remoteness but did not do strange things.  His memory problem and poor concentration frustrated him.  He was competent.  It was noted that he retired in 2006 by reason of being eligible due to his age and duration of employment.  The diagnoses were chronic PTSD with depression; dementia secondary to long term alcohol abuse; and alcohol abuse.  His GAF score was 57.  Although he was able to do things, e.g., drive a distance to this examination, he admitted his judgment was poor at times and was worsening with age.  He had some socialization on a weekly basis but would just as soon be isolated at home.  It was noted that the Veteran planned to continue to abuse alcohol and, so, his prognosis was guarded.  

At the April 2011 videoconference the Veteran testified that he had been an alcoholic since discharge from military service.  His wife died in 1991 and he had not seen another woman since then.  He no longer enjoyed things.  His only reason for living was for his children.  He drank alcohol because of his problems.  He took medication for his psychiatric problems.  He rarely had flashbacks but did have nightmares.  He had retired from the U.S. Post Office as a rural carrier in 2002.  In the past he had owned a bar for 10 years.  

The Veteran's daughter reported in May 2011 that the Veteran's problems from PTSD were anger, severe sadness, sleeplessness, nightmares, and alcoholism.  He also had a startle reaction.  Since the death of his wife his problems sleeping had increased.  He frequently cried and continuously drank alcohol.  

On VA psychiatric examination in November 2011 the Veteran's claim files were reviewed.  It was reported that his PTSD was becoming more severe as his depression worsened.  He had difficulty in understanding complex commands and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The PTSD with depression accounted for about 85 percent of his being unemployable.  He was short-tempered and had poor concentration.  He complained of sleep impairment, which caused him to sleep only a few hours each night.  His mood was moderately depressed.  He had no motivation.  He coped with his condition by drinking alcohol daily.  The examiner noted that there was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The symptoms associated with PTSD were a depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances.   

Analysis

The Veteran's GAF scores are not in keeping with the total occupational and social impairment required for a 100 percent schedular rating.  While the Veteran does have many of the classic symptoms of PTSD, as well as depression and alcohol abuse, he has not had suicidal or homicidal ideation and has not been a danger to either himself or others.  Also, he has no impairment of speech or thought processes.  He has had only mild obsessive-compulsive behavior but has not had any hallucinations, delusions or inappropriate behavior.  He has impairment of mood, motivation, and affect and while socially he has been significantly isolated he has nevertheless maintained a good relationship with his children and has no disorientation or neglect of personal appearance and hygiene.  

A more recent development has been the Veteran's impairment of his judgment and memory due to his alcohol abuse.  The Board is cognizant of the Veteran's intention to continue drinking and abusing alcohol.  Nevertheless, while there is memory loss of his grandparents names and he has difficulty in understanding complex commands and adapting to stressful circumstances, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place.  Also, the most recent VA examiner noted that the Veteran's psychiatric disability accounted for only about 85 percent of the reason that Veteran was unemployable.  

Accordingly, the Veteran's service-connected psychiatric disorder has not more closely approximated the schedular rating criteria for a 100 percent disability rating.  This being the case, the claim for a rating in excess of 70 percent must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


Right Wrist Fracture Residuals

The Board will consider all possible applicable DCs in attempting to arrive at the proper evaluation for the Veteran's service-connected right wrist disability.  Ratings for degenerative arthritis, under 38 C.F.R. § 4.71a, DC 5003, require consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Also, functional loss and the impact of pain must be considered.  VAOGCPREC 9-98.  

Under 38 C.F.R. § 4.71(a) DC 5003, if degenerative arthritis is established by X-rays, compensation may be awarded under three circumstances: (1) when limitation of motion meets the schedular criteria for the joint(s) affected and is objectively confirmed, such as by swelling, muscle spasm, or satisfactory evidence of painful motion; (2) when objectively confirmed limitation of motion is not sufficient to warrant a compensable schedular evaluation, 10 percent is assigned for each major joint or minor joint group affected; (3) when there is no limitation of motion, 10 or 20 percent will be assigned depending on the degree of incapacity, if there is X-ray evidence of arthritis of 2 or more major joints or minor joint groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

38 C.F.R. § 4.59 notes that muscle spasm helps identify arthritic joints and crepitation on flexion identifies diseased points of contact and, together with DC 5003, deems painful motion from X-ray documented arthritis to be limited motion, even without actually limited motion and even though motion is possible beyond where pain sets in, and warrants a minimum 10 percent rating for each joint affected.  Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995) (citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) and Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991)).  

Under 38 C.F.R. §§ 4.40 and 4.45 functional loss of joints, arthritic or otherwise, may be due either to pain on use or limitation of motion and in either event warrants at least the minimum rating but it must be supported by adequate pathology and evidenced by visible behavior on motion because ratings based on limited motion do not ipso facto include or subsume the other rating factors in §§ 4.40 and 4.45, e.g., pain, functional loss, fatigability, and weakness.  

Thus, an evaluation in excess of that provided for by simple limitation of motion may be assigned, without pyramiding under 38 C.F.R. § 4.14, because there may be additional disability in excess of limitation of motion as a result of pain or pain on repeated use of a joint.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks v. Brown, 8 Vet. App. 417, 420-21 (1995); and DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  In other words, when rating for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  

Under 38 C.F.R. § 4.71a, DC 5215 limitation of motion of the wrist of the major or minor extremity with dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm warrants a maximum schedular rating of 10 percent.  

Normal range of motion of the wrist is 70 degrees of dorsiflexion (extension), 80 degrees of palmar flexion, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71, Plate 1.  

Under 38 C.F.R. § 4.71a, DC 5214 ankylosis of the wrist when in a favorable position in 20 degrees to 30 degrees of dorsiflexion warrants a 20 percent rating when affecting the minor extremity and 30 percent when affecting the major extremity.  With ankylosis in any other position, except favorable, a 30 percent rating is warranted for the minor extremity and a 40 percent for the major extremity.  With unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation, a 40 percent rating is warranted for the minor extremity and a 50 percent for the major extremity.  

Under DC 5210 nonunion of the radius and ulna with flail false joint warrants a 40 percent rating when affecting the minor extremity and 50 percent when affecting the major extremity.

Under DC 5211 malunion of an ulna with bad alignment warrants 10 percent when affecting the major or minor extremity.  Twenty (20) percent is warranted when there is nonunion in the lower half of the ulna of the major or minor extremity.  With nonunion in the upper half but without loss of bone substance or deformity 20 percent is warranted for the minor extremity and 30 percent for the major extremity.  Nonunion in the upper half with loss of bone substance (1 inch (2.5 cms.) of more) and marked deformity 30 percent is warranted for the minor extremity and 40 percent for the major extremity.  

Under DC 5212 malunion of a radius with bad alignment warrants 10 percent when affecting the major or minor extremity.  Twenty (20) percent is warranted when there is nonunion in the upper half of a radius of the major or minor extremity.  With nonunion in the lower half of a radius but without loss of bone substance or deformity 20 percent is warranted for the minor extremity and 30 percent for the major extremity.  Nonunion in the lower half of a radius with loss of bone substance (1 inch (2.5 cms.) of more) and marked deformity 30 percent is warranted for the minor extremity and 40 percent for the major extremity.  

DC 5213 provides that limitation of supination of a forearm to 30 degrees or less warrants a 10 percent rating for either the major or minor upper extremity.  Limitation of pronation with motion lost beyond the last quarter of arc, and the hand does not approach full pronation, a 20 percent rating is warranted for the major or the minor extremity.  With pronation lost beyond the middle of arc, a 20 percent rating is warranted for the minor extremity and 30 percent for the major extremity.  

A Note to DC 5213 provides that in all forearm and wrist injuries, DCs 5205 through 5213, multiple impaired finger movements due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand. 

Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Background

On VA examination in July 2002 the Veteran reported that he was right handed and he complained of mild right wrist stiffness and some occasional pain but not enough to limit his activity.  He felt that the right wrist was weaker and he had noticed some aching with activities such as hammering.  He denied any trouble with his employment as a mail carrier due to right wrist symptoms.  On physical examination his right wrist showed a "slightly increased caliber" than on the left.  Range of motion was full and there was normal strength in the right upper extremity.  The pertinent diagnosis was intermittent mild stiffness and pain of the right wrist.  

At a VA examination in June 2006 the Veteran reported that due to his in-service right wrist fracture he had problems with stiffness and pain when he used a hammer or did other forms of manual labor.  On examination of the right wrist there was no edema.  Flexion was to 70 degrees and extension was to 60 degrees.  

Private clinical records do not reflect evaluation or treatment of the Veteran's right wrist.  

On VA orthopedic examination in November 2010 it was noted that X-rays in December 2006 had revealed degenerative changes at the radiocarpal joints.  It was observed that an April 2001 private clinical record had noted that the Veteran had reported having right wrist pain for the past 5 years.  At the current examination he reported that it had started to bother him for about the last 10 years or so.  He had pain on activity with the wrist extended or forcefully flexing the wrist with weight on his hand.  The pain lasted only as long as the activity which caused the pain.  He was right handed.  He reported noting some popping noises and that the wrist felt weak.  For the past few years he had had some stiffness and mild discomfort all the time.  

A summary of the Veteran's right wrist symptoms were pain, giving way, stiffness, and weakness but no deformity, instability or incoordination.  He had no episodes of dislocation, subluxation, locking or effusion.  He had some tenderness.  He had moderate flare-ups, depending on his activity.  On physical examination there was bony enlargement of the right wrist.  Dorsiflexion was to 30 degrees, palmar flexion was to 54 degrees, radial deviation was to 16 degrees, and ulnar deviation was to 38 degrees.  There was no objective evidence of pain after repetitive motion and no additional limitation of motion after repetitive motion.  There was no joint ankylosis.  There was no abnormality of the skin or vascular system.  Sensation to light touch was intact and he had good strength of the hand, wrist, and digits.  X-rays revealed diffuse osteoporosis and degenerative changes with joint space narrowing of the carpal-navicular and adjacent greater "multangular," and benign appearing erosion of the ulnar styloid.  The examiner stated that the Veteran's right wrist had no effect on shopping, exercise, sports, recreation, traveling, feeding, bathing, dressing, toileting, grooming or driving and only mild impairment as to performing chores.  

At the April 2011 videoconference the Veteran testified that he had right wrist pain which he felt was due to arthritis, particularly if he tried to lift something heavy or used a hammer.  He was right handed.  

The Veteran's daughter reported in May 2011 that as he got older the Veteran's wrist problem caused constant pain and made it impossible to do things around the house that other men could do.  

On VA orthopedic examination in November 2011 the claim file was reviewed.  It was reported that the Veteran's right wrist pain was not present continuously but it ached after minimal activity.  It did not preclude him from doing usual activities.  Pain was more severe if the wrist was in extreme dorsiflexion when force was applied or if lifting a heavy object with the right hand in a manner which required palmar flexion.  It was noted that there had been no significant change in the wrist symptoms or function since the last examination in November 2010.  

On physical examination motion of the Veteran's right wrist was palmar flexion of 75 degrees with pain beginning at 70 degrees.  Dorsiflexion was to 70 degrees with no objective evidence of painful motion.  He could perform repetitive-use testing, after which there was no evidence of additional limitation of range of motion or additional functional loss or impairment.  Muscle strength testing revealed normal strength for wrist flexion and extension.  There is no evidence of ankylosis.  The examiner noted that there is minimal impact on performing heavy lifting or chores.  Also, there was no impact on activities of daily living or other activities.  

Analysis

The Veteran is right handed; therefore, his right wrist is his dominant or major wrist for rating purposes.  38 C.F.R. § 4.69.  

The evidence does not demonstrate that the initial injury caused any injury of the muscles of the wrists or nerves passing through the right wrist, or of the fingers of the right hand.  Likewise, there is no clinical evidence of tendon injury or any current tendon tie-up at the wrist or forearm.  The Veteran has not reported having any symptoms which affect his right hand or the fingers of the right hand.  Accordingly, separate additional disability ratings for impaired finger movements, pursuant to the Note to DC 5213 is not in order.  

The Board further notes that other than a maximum rating of 10 percent for limited motion of the wrist, of either the major or the minor extremity, the rating schedule does not set forth any other Diagnostic Code for the evaluation of a disability of the wrist except for ankylosis of the wrist.  Here, there is no evidence of actual ankylosis of the right wrist or of such significant impairment of that wrist as to equate with ankylosis in light of the recent VA examinations which demonstrate that the Veteran retains a substantial degree of range of motion of the right wrist and good strength.  

The examiners in 2010 and 2011 found no more than minimal or at most mild impairment of the right wrist.  This does not, in the judgment of the Board, more closely approximate impairment equal to that stemming from ankylosis.  

Accordingly, the Veteran's service-connected right wrist fracture residuals do not more closely approximate the schedular rating criteria for a rating in excess of 10 percent.  This being the case, the claim for a rating in excess of 10 percent must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Extraschedular Consideration

An extraschedular rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

38 U.S.C. § 1155 provides for creation of the Schedule for Rating Disabilities based on impairment from "specific injuries or combination of injuries."  38 C.F.R. § 3.321(b)(1) provides for extraschedular when the "scheduler evaluations" are inadequate as to "disability or disabilities."  The use of the plural in the statute and regulation, and the use of the word "combination" in the statute indicates that an extraschedular rating may be assigned based on the collective impact of multiple service-connected disorders.  Thus, 38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16(b) (extraschedular TDIU rating).  In other words, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); -- F3d. -- ; 2014 WL 3844196 (C.A. Fed.); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013) (decided March 27, 2013).  

Likewise, caution must be taken not to conflate the criteria in 38 C.F.R. § 3.321(b) with the criteria for a total disability rating based on individual unemployability (TDIU) in 38 C.F.R. § 4.16(b).  The effect of a service-connected disability is measured differently for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (marked interference with employment) than for purposes of an extraschedular TDIU under 38 C.F.R. § 4.16 (which require evidence of unemployability).  Kellar v. Brown, 6 Vet. App. 157, 162 (1994); see also Thun v. Peake, 22 Vet. App. at 117 (§ 3.321 extraschedular consideration may be warranted when there is loss of earning capacity that is less severe than total unemployability).

Here, the Veteran is already in receipt of a TDIU rating and, so there is no "gap" of the kind addressed in Johnson v. McDonald, No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014); -- F3d. -- ; 2014 WL 3844196 (C.A. Fed.).  Indeed, this TDIU rating is based upon impairment which is the combined result of his service-connected PTSD and his service-connected right wrist fracture residuals which are his only service-connected disorders and encompasses more than marked interference with employment but actual unemployability.  

Moreover, comparing the Veteran's current symptoms and disability level to the Rating Schedule, the degree of functional impairment due to the psychiatric and right wrist disabilities are contemplated by the Rating Schedule and the assigned scheduar ratings are adequate.  By regulation, the rating assigned for the service-connected right wrist disorder must encompass the many factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 (as listed above), including pain, loss of motion, and painful motion.  Similarly, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria for rating the psychiatric disability under 38 C.F.R. § 4.130. 

This is particularly true when, as here, higher schedular ratings are possible; particularly if the Veteran in the future actually develops symptoms warranting a 100 percent scheduler rating for PTSD or actual ankylosis of the right wrist.  

The Board finds that none of the signs or symptoms and impairment of the PTSD and right wrist render the schedular criteria inadequate.  Moreover, the evidence does not show that the cumulative impact of the disorders warrants an extraschedular rating because the TDIU rating in effect encompasses actual inability to obtain or retain substantially gainful employment, which is a standard that his higher than that of only marked inference with employment.  Moreover, there is no evidence of frequent periods of hospitalization due to either of the service-connected disorders.  

Although the scheduler rating criteria do not always address the symptoms specifically described by a Veteran but this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  



Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.  

Entitlement to a rating in excess of 10 percent for a right wrist fracture is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


